Citation Nr: 9913910	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to June 
1992.  His DD Form 214 indicates that his commendations 
include the Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The veteran also completed an 
appeal  of the RO's denial of his claims of entitlement to an 
increased evaluation for tinnitus and a compensable 
evaluation for a left elbow scar, but he withdrew those 
issues from appeal during his October 1996 VA hearing.  See 
38 C.F.R. § 20.204 (1998).

The claims of entitlement to service connection for joint 
pain and fatigue, both to include as due to an undiagnosed 
illness, are addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence of a relationship 
between the veteran's current left ankle disorder and 
service.

3.  There is competent medical evidence of a relationship 
between the veteran's current bilateral hearing loss and 
service.


CONCLUSIONS OF LAW

1.  A left ankle disorder was incurred as a result of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  Bilateral hearing loss was incurred as a result of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented claims which are not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claims and that no 
further assistance to him is required in order to comply with 
the VA's duty to assist him with the development of facts 
pertinent to his claims, as mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).
Certain chronic diseases, including arthritis and such 
neurological diseases as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The veteran's service medical records reflect that he was 
treated for complaints of left ankle pain in May 1987.  A 
left ankle x-ray was negative, and the assessment was a 
contusion of the left calf and ankle.  Subsequent service 
medical records reflect no treatment for a left ankle 
disability, but there is no separation examination report of 
record.  The Board observes that a May 1995 VA orthopedic 
examination report contains a diagnosis of a "[h]istory of 
trauma to the left ankle with decreased range of motion . . . 
but asymptomatic as far as secondary to this injury."  The 
veteran underwent a second VA orthopedic examination in 
January 1996, and the report of this examination contains a 
diagnosis of residuals, status post injury to the left ankle 
from 1985, with some decrease in range of motion and 
discomfort on prolonged standing and walking.  

With regard to the veteran's claim for service connection for 
bilateral hearing loss, the Board observes that, before 
service connection may be granted for hearing loss, that loss 
must be of a particular level of severity.  For purposes of 
applying the laws administered by the VA, hearing impairment 
will be considered a disability when the auditory thresholds 
in any of the frequencies at 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The Board observes that the veteran's service medical records 
are devoid of any audiological reports showing bilateral 
hearing loss meeting the criteria for a hearing loss 
disability under 38 C.F.R. § 3.385 (1998); again, however, 
there is no separation examination report of record, and 
several in-service audiological reports reflect that the 
veteran participated in duties with noise exposure.  
Moreover, a June 1995 VA ears, nose, and throat examination 
report contains a diagnosis of bilateral hearing loss and 
constant tinnitus over "the past approximately five years," 
while a VA audio-ear disease examination report from January 
1996 contains a diagnosis of bilateral neurosensory hearing 
loss and constant tinnitus for eight years.  A VA 
audiological examination, also from January 1996, revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
0
LEFT
15
10
10
10
10

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 84 percent in the left ear.  The 
speech audiometry results meet the criteria for a bilateral 
hearing loss disability under 38 C.F.R. § 3.385 (1998).

In this case, the Board observes that the veteran's service 
medical records do not suggest treatment for chronic left 
ankle and bilateral hearing loss disabilities.  However, 
multiple VA examiners have rendered opinions linking both 
disabilities back to service, and there is no competent 
medical evidence of record suggesting the contrary.  See 38 
C.F.R. § 3.303(d) (1998).  Moreover, with regard to the claim 
for service connection for bilateral hearing loss, the Board 
observes that the veteran has been granted service connection 
for tinnitus based upon acoustic trauma.  In view of these 
considerations, and resolving any reasonable doubt in favor 
of the veteran, the Board concludes that a left ankle 
disorder and bilateral hearing loss were incurred as a result 
of service.  See 38 U.S.C.A. § 5107(b) (West 1991).  
Therefore, service connection is warranted for these 
disorders.



ORDER

Service connection for a left ankle disorder is granted.

Service connection for bilateral hearing loss is granted.


REMAND

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1998).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (1998).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1998).

In view of the considerations set forth in 38 C.F.R. § 3.317 
(1998), the Board finds that further development is warranted 
prior to the Board's adjudication of the veteran's claims for 
service connection for joint pain and fatigue, both to 
include as due to an undiagnosed illness.  With regard to his 
claim for service connection for join pain, the Board 
observes that the veteran has complained of pain in the right 
shoulder, the low back, and both knees.  While he was 
diagnosed with patellofemoral syndrome of the left knee and 
Osgood-Schlatter's disease of the right knee in an April 1998 
VA examination report, he has not been examined so as to 
determine the extent of his joint pain and the etiology of 
such pain.  Moreover, the evidence is in conflict with regard 
to the veteran's claimed fatigue.  A November 1996 VA 
treatment record contains an impression of chronic fatigue 
syndrome, while a June 1997 VA treatment record contains an 
impression of non-specific fatigue, and the latter examiner 
indicated that he could not determine whether or not the 
veteran's symptoms were due to Gulf War syndrome.  The 
nature, extent, and etiology of this apparent disorder have 
not been addressed in a VA examination to date. 

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination to determine the nature, 
extent, and etiology of his claimed joint 
pain and fatigue.  If deemed necessary, 
the RO should afford the veteran multiple 
VA examinations with appropriate 
examiners.  The veteran's claims file 
should be made available to the 
examiner(s), and the examiner(s) should 
review the claims file in conjunction 
with the examination(s).  All necessary 
tests and studies should be accomplished, 
and the examiner(s) should comment upon 
whether the veteran suffers from the 
disabilities noted above.  With regard to 
the claim for service connection for 
joint pain, the examiner(s) should 
address which joints are specifically 
affected.  The examiner(s) should also 
clearly indicate whether any such 
disabilities noted upon examination are 
attributable to a specific ongoing 
disease process or to an undiagnosed 
illness.  For each disability noted upon 
examination, the examiner(s) should 
provide an opinion as to whether it is at 
least as likely as not that such 
disability is related to service.  All 
opinions and conclusions expressed must 
be accompanied by a complete rationale in 
a typewritten report.  

2.  After completion of the above 
development, as well as any further 
development deemed necessary, the RO 
should again adjudicate the veteran's 
claims for service connection for joint 
pain and fatigue, to include as due to an 
undiagnosed illness.  With regard to both 
of these issues, the RO should consider 
the provisions of 38 C.F.R. § 3.317 
(1998).  If deemed appropriate, the RO 
should divide the claim for service 
connection for joint pain into multiple 
claims for service connection for 
specific joint disabilities.  If the 
determination of either of the issues on 
appeal remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.   




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

